Citation Nr: 0945409	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  01-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder, to 
include L5-S1 nerve root irritation.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from September 1975 to June 
1976, and was discharged Under Honorable Conditions.  He was 
born in 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran requested a hearing 
before a local Hearing Officer.  A hearing was scheduled for 
him in October 2001, but he failed to report.  He requested 
rescheduling due to illness, and another hearing was 
scheduled for March 2002.  He missed that date, and called to 
say his automobile had broken down.  Another hearing was 
scheduled for May 2002, and the Veteran, without explanation 
or a request for rescheduling, failed to report.

Initially, under regulations then in effect, the Board sought 
to conduct evidentiary development on it own motion.  
However, the regulations were revised, and in May 2003 the 
Board remanded the case for development by the RO.

In March 2004, the Board denied entitlement to service 
connection for a low back disorder, to include L-5/S-1 root 
irritation.

The Veteran subsequently appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court), since which 
time the Veteran's representative has been a private 
attorney.  In October 2006, the Court vacated the Board's 
March 2004 decision and remanded the appeal to the Board for 
further adjudication.

The Board again remanded the case in April 2007.

In December 2007, the Board again denied entitlement to 
service connection for a low back disorder, to include L-5/S-
1 root irritation.

The Veteran again appealed that decision to the Court.  In 
December 2008, the Court vacated the Board's December 2007 
decision and remanded the case to the Board for further 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Pursuant to the Joint Motion associated with the most recent 
decision of the Court, the case is remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran should be afforded a VA spine 
examination to determine the nature and cause 
or etiology of any current low back disorder.  
All tests and studies deemed appropriate 
should be performed, and all clinical 
findings should be reported in detail.  The 
claims file must be made available for review 
in conjunction with this examination, and the 
examiner must indicate that review of the 
claims file and medical evidence was 
accomplished.

    a.  The examiner is requested to review 
the evidence contained in the claims file, 
elicit pertinent history from the Veteran 
including but not limited to his having 
had chronic symptoms since service, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
Veteran's currently diagnosed degenerative 
joint disease of the spine is related to 
any or has been in any away adversely 
affected by an event, incident or 
disability of service origin, or whether 
such a connection to service is unlikely 
(i.e., less than a 50-50 probability).

b.  The examiner is specifically requested 
to consider the Veteran's statements that 
he has experienced back pain in, and 
since, service.  Although the Veteran is 
competent, as a layman, to report his 
symptoms, and his statements are 
sufficient to show continuity of symptoms 
since service, the examiner is asked to 
also address the impact of any post-
service injuries to the Veteran's back and 
spine, and provide a complete rationale 
for any opinions offered.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim of entitlement to service 
connection for a low back disorder.  If the 
benefits sought on appeal remain denied, the 
Veteran and his attorney should be provided 
with a Supplemental Statement of the Case and 
given an appropriate period of time for 
response.  The case should then be returned 
to the Board for further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

